H.W. Collins was the owner of a certificate of convenience and necessity, under which he operated a bus line between Chillicothe and McArthur, Ohio. An application was made by him to the Public Utilities Commission for authority to extend said bus line from McArthur to Athens, by way of Albany.
The Cooper Bus Company has for some time been operating a bus line from Athens to Albany, and made application for authority to extend its bus line from Albany to McArthur. These applications were heard together.
The commission granted the application of Collins, with a restriction against carrying passengers whose whole ride is between Athens and Albany, the route covered by the Cooper Bus Company's certificate, and denied the application of the Cooper *Page 288 
Bus Company for an extension of its line from Albany to McArthur.
The Baltimore  Ohio Railroad Company protested both applications, but withdrew its protest against the Cooper Bus Company, and later abandoned its protest against Collins, no application for a rehearing having been filed or steps taken to perfect error proceedings by that company. This proceeding in error is prosecuted by the Cooper Bus Company.
In so far as the applicants, Collins and the Cooper Bus Company, sought to extend their respective routes so as to render service between McArthur and Albany, the granting of the one application and the refusal of the other was wholly a matter of discretion of the Public Utilities Commission; it appearing that each of the applicants is prepared to meet all requirements essential to the rendition of the proposed service. We are of the opinion, however, that the rule announced in the case of Columbus, Delaware  Marion ElectricCo. v. Public Utilities Commission, 116 Ohio St. 92,155 N.E. 646, should be applied, and that in cases such as presented the commission should not grant overlapping certificates.
The order of the commission is therefore modified by so limiting the extension granted to Collins as to authorize him to operate said bus line only as far as Albany.
Order modified.
MARSHALL, C.J., DAY, ALLEN, KINKADE. ROBINSON and MATTHIAS, JJ., concur.
JONES, J., not participating. *Page 289